Title: To James Madison from Stephen Cathalan, Jr., 14 October 1808
From: Cathalan, Stephen, Jr.
To: Madison, James



Sir
Marseilles 14th October 1808

Being Just informed by Consul Wm. Lee that the American Ship Charlestown Packet is to Sail from Bordeaux on the 20th. inst., I have only time to have the honor of handing you here inclosed a Copy of part of my Correspondance with the Commry. of the french Navy in this Port & with H. E. Genl. Armstrong M. Pry. & D. B. Warden Esqre., Consul of the U. States at Paris, relative 
1o.  to the Two American Vessels in this Port, (of the three Sequestered) condemned, & their Crews.
2o.  to the three vessels not Sequestered, but still prevented to Sail from this Port.
3o.  to the Six American Seamen, I have since a long time in distress for want of Opportunity of sending them home which have been thrown on my hand, with the Crews of the Cados & of the Fame (Condemned) by this Government.
Also the Statement of the ten American Vessels entered in this Port of Marseilles, with the Statement of the twenty four Vessels cleared from this Port from the 1st. Jany. to the 30th. June last.
With my best Respects to the President Ths. Jefferson, & my best wishes for him, & for you hoping you will Soon become his Successor, I have the Honor to be with great Respect Sir Your most Obd., Huble. & devoted Servant

Stephen Cathalan Jr.


Though I have wrote to the Commissary of the Navy that I will Cease to Supply the Crews of the Cados & the Fame on the 1st. November next, I will however Continue to do it under hand


P. S.  If I can obtain soon Permission for a vessel to depart I will send you & to the President some fresh Provisions.

